Case: 18-10657   Document: 00514611604   Page: 1   Date Filed: 08/22/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                     Fifth Circuit

                                                                        FILED
                                                                    August 22, 2018
                               No. 18-10657
                                                                     Lyle W. Cayce
                                                                          Clerk
HARVEY LEROY SOSSAMON, III, also known as H. Leroy Sossamon, III, also
known as H. L. Sossamon, III, also known as Michael Lois Foster, agent of
Harvey L. Sossamon, III,

                                        Plaintiff-Appellant

v.

JACKIE S. GREGORY, Nurse Practitioner, TDCJ/Robertson Unit; ROBERT
O. MARTIN, Unit Physician, TDCJ Robertson Unit; TERI WILKE, Facility
Health Administrator, TDCJ Robertson Unit; BLYTHE J. BRAXTON, Clerk
II, Countroom, TDCJ Robertson Unit; ROBERT J. ALMANZA, JR., Major of
Security, TDCJ Robertson Unit; EMILY JACOBS, Classification Chief,
TDCJ/Robertson Unit; STEVE SPERRY, Senior Warden, TDCJ/Robertson
Unit; JIMMY WEBB, Assistant Warden, TDCJ/Robertson Unit; MONTE
GRIFFIN, Assistant Warden, TDCJ/Robertson Unit; JOSHUA B. BOYD,
Major of Security, TDCJ/Robertson Unit; CLAYTON ARRENDALL, Captain
of Security, TDCJ/Robertson Unit; CRYSTAL HUDSON, Captain of Security,
TDCJ Robertson Unit; NICHOLAS W. PENICK, Food Service Manager-4,
TDCJ/Robertson Unit; BEVERLY HARBOUR, Food Service Manager-3,
TDCJ/Robertson Unit,

                                        Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 1:18-CV-40
     Case: 18-10657      Document: 00514611604         Page: 2    Date Filed: 08/22/2018


                                      No. 18-10657

Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Harvey Leroy Sossamon, III, Texas prisoner # 1120297, moves this court
for authorization to proceed in forma pauperis (IFP) following the district
court’s dismissal of his complaint asserting claims under 42 U.S.C. §§ 1983 and
12131 pursuant to the three-strikes provision of 28 U.S.C. § 1915(g). Sossamon
does not dispute that he has three strikes. As a litigant subject to the § 1915(g)
bar, Sossamon must show that he “is under imminent danger of serious
physical injury” to proceed IFP. § 1915(g); see Adepegba v. Hammons, 103 F.3d
383, 388 (5th Cir. 1996). Sossamon must show also that he has a nonfrivolous
issue. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
       Sossamon argues that the exception to the § 1915(g) bar should apply
because he is under imminent danger of a serious physical injury. In support
of this contention, he complains that he suffers from congestive heart failure,
hypertension, diabetes, and stage-3 kidney disease and that, on December 6,
2017, he was not provided with a wheelchair-equipped van for transport to an
outside medical appointment to have his pacemaker monitored. Requiring him
to use a regular prison van, he believes, will put him at risk of serious physical
injury or death.
       Prison records filed by Sossamon reflect that his medical-transportation
restrictions expired prior to the date of his medical appointment. Sossamon’s
disagreement with his medical care is not sufficient to show that he is in
imminent danger for purposes of § 1915(g).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 18-10657    Document: 00514611604    Page: 3   Date Filed: 08/22/2018


                                No. 18-10657

      Sossamon has failed to show that he should be allowed to proceed IFP on
appeal under § 1915(g) or that his appeal of the district court’s judgment
presents a nonfrivolous issue. See Baños v. O’Guin, 144 F.3d 883, 885 (5th Cir.
1998); Carson, 689 F.2d at 586. The motion for leave to proceed IFP is denied.
The facts surrounding the IFP decision are inextricably intertwined with the
merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir.
1997). The appeal presents no nonfrivolous issue and is dismissed as frivolous.
5TH CIR. R. 42.2. Sossamon’s motion for appointment of counsel is denied.
      MOTION TO PROCEED IFP ON APPEAL DENIED; APPEAL
DISMISSED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.




                                      3